DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on June 27, 2022 (“June 2022 Response”).  The June 2022 Response contained, inter alia, claim amendments (“June 2022 Claim Amendments”) and “REMARKS” (“June 2022 Remarks”).
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of the claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0378152 A1)(“Zhang”) in view of Desai et al. (US 2019/0253508 A1)(“Desai”) and further in view of Boss et al. (US 2017/0195940 A1)(“Boss”).
 
As to Claim 1, Zhang discloses a computer-implemented method, comprising:
determining, by a node (“node,” [0031], “ordering service- node or orderer is a node running the communication service for all nodes,” [0031], for example, node of participant A) of a plurality of nodes (“[n]odes,” [0031]) of a closed mesh network (“[n]odes are grouped in trust domains,” [0031] for example the nodes in social media site #1-154), a first subset of nodes (nodes that are in the social network of participant A in social media site #1-154, [0036]), wherein each node of the first subset of nodes are intended targets of a target ad payload (smart contract = ad 103+ (hash, [0057])+ (incentive offer, [0066]) )([0035]-[0036]);
communicating, by the node, the targeted ad payload onto the close mesh network ([0036]), the targeted ad payload comprising:
targeted ad content comprising an advertisement for a product (“marketed product,” [0035]) or service for presentation on the first subset of nodes of the plurality of nodes ([0035]-[0036], [0043]),
a unique hash value ([0057]) generated from the targeted ad content (“a hash of the sales content,” wherein the sales content is the advertisement, [0037]); and
an incentive offer (“incentives,” [0066]) for a second subset of nodes (for example, the social network of participant B in social media site #1-154 can be the second subset) of the plurality of nodes ([0066]), wherein the incentive offer indicates that one of the second subset of nodes will be paid if the one of the second subset of nodes communicates the targeted ad payload to one or more nodes of a specific network (approved sites 512)(“creating a smart contract with a conditional result distribution schedule for one or more referral events performed by account profiles associated with approved sites 512, storing the smart contract in a blockchain 514,” [0067], “a referral compensation agreement” [0068]);
determining, by the node, that a second node of the second subset of nodes communicated the targeted ad content to at least one node not of the closed mesh network via an external network (social media site #2-160, [0047])([0047] and [0062]), wherein the closed mesh network and the external network are different networks (social media sites 154 and 160 are different networks), and at least a portion of the plurality of nodes of the closed mesh network does not have access to the external network (“two different…social media platforms,” [0045], users on one social network would not have access to users on a different social network);
based on the determination that the second node communicated the targeted ad content to the at least one node of a specific network, updating a record associated with the targeted ad payload, wherein the record includes an indication of each node that has communicated the targeted ad payload outside of the closed mesh network (“identifying the one or more referral events being performed on the one or more approved sites 516, and storing the one or more referral events in the blockchain 518” [0067], [0068]); 
based on the unique hash value, determining, by the node, that a third node of a specific network acted on the targeted ad content the third node being of the at least one node not of the closed mesh network to which the second node communicated the targeted ad content (Step 295, Fig.2B, Fig.5A, [0057], and [0063]); and
awarding, by the node, the incentive offer to the second node based on the record and the determination the third node acted on the targeted ad content ([0035]-[0037], [0054], [0057], and [0068]).
Zhang does not directly disclose 
communicating, by the node, indications of the intended targets onto the closed mesh network, 
wherein the targeted ad payload is communicated to each of the plurality of nodes including the intended targets and a second subset of nodes of untargeted nodes, wherein the indications to indicate to each of the plurality of nodes whether to present the target ad payload or not;
wherein the incentive offer is limited to the second subset of nodes to communicate the targeted ad payload,
wherein the specific network is: nodes that are not of the closed mesh network.
Desai teaches 
communicating, by a node, indications of the intended targets (“the message attributes of a message further include a list of targeted recipient devices of the message” [0081]) onto the closed mesh network (“mesh network,” [0047])([0047] and [0081]), 
a targeted ad payload (“targeted marketing offers,” [0026]) is communicated to each of the plurality of nodes including the intended targets (“peer devices that are [not] a target recipient,” [0081]) and a second subset of nodes of untargeted nodes (“peer devices that are not a target recipient,” [0081])(“Peer-to-peer broadcast component 420 is configured to forward a message to other mobile devices in the proximity using a peer-to-peer mesh network” [0070], “peer devices that are not a target recipient continue to forward the message along,” [0081]), wherein the indications to indicate to each of the plurality of nodes whether to present the target ad payload or not ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by the features of Desai and in particular to include in Zhang the features of 
communicating, by the node, indications of the intended targets onto the closed mesh network, and
wherein the targeted ad payload is communicated to each of the plurality of nodes including the intended targets and a second subset of nodes of untargeted nodes, wherein the indications to indicate to each of the plurality of nodes whether to present the target ad payload or not,
as taught by Desai.
A person having ordinary skill in the art would have been motivated to combine these features because “a message may be intended to be private and targeted to one or more devices” and since “peer devices that are not a target recipient continue to forward the message along” ([0081]), this would enable the message to be received by intended targets yet maintain the privacy of the message which could contain personal information about the intended target.

Boss teaches 
the incentive offer is limited to a second subset of nodes (carrier devices 250) to communicate the targeted (target device 210) ad payload (data 260)(“the data tracking system 230 may offer incentives to carrier device 250,” [0031], [0032]);
network is nodes not of a closed mesh network (i.e. nodes in a dead zone, “Upon determining that the target device 210 is in or will likely be in a dead zone, the device management module 235 may coordinate with the data management module 245 to queue data being sent to the target device 210 while the target device 210 is in the dead zone.” [0025], “the data tracking system 230 may transmit a notification to the carrier device 250 to take an action upon detecting the first device to earn an incentive, wherein the action is one of stopping within a distance of the first device, slowing down to a specific speed near while in close geographic proximity to the first device;” [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai combination by the feature of Boss and in particular to include in the Zhang/Desai combination the feature wherein the incentive offer is limited to the second subset of nodes to communicate the targeted ad payload, as taught by Boss, because it would help “to ensure that the data 260, 220 is adequately transmitted and received” (Boss, [0031]) and because the carrier devices would help in “delivering and sending digital messages on behalf a device that is not connected to the internet (e.g. in a dead zone)” (Boss, [0011]), and to include in the approved sites (e.g. set of approved nodes) of Zhang in the Zhang/Desai combination, the feature of specifying which nodes, such as those that are not of a closed mesh network, as in Boss, because it would provide greater reach of the ad payload (see Boss at [0002], and Zhang at [0037]).

As to Claim 2, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses wherein the incentive offer is awarded to the second node based on initiation a transaction in a blockchain, and the transaction based at least in part on the hash value, and the transaction is a completed sale of a product or service offered by the targeted ad payload ([0035]-[0037], [0057], and [0064]).

As to Claim 5, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses 
determining, by the node, a fourth node of the at least one node not of the closed mesh network accessed the targeted ad content based on the unique hash value and at least partially via the third node ([0035]-[0036]); and
determining, by the node, that the third node is to receive at least a portion of the incentive offer ([0035]).

As to Claim 6, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses determining, by the node, an allocation of the incentive offer shared in predefined ratios to the record of nodes of the second subset of nodes through which the targeted ad content has passed as indicated by the record ([0033], [0035]-[0037], and [0040]).

As to Claim 9, Zhang discloses a non-transitory computer-readable medium ([0006]) comprising a set of instructions that, in response to being executed on a computing node (“processor,” [0005]), cause the computing node ([0006]) to:
communicate within a closed mesh network (“[n]odes are grouped in trust domains,” [0031] for example the nodes in social media site #1-154) having advertising recipient devices and incentive recipient devices (“[n]odes,” [0031]) connected thereto ([0036]-[0037]) a targeted ad payload (smart contract = ad 103+ (hash, [0057])+ (incentive offer, [0066]) ) onto the closed mesh network ([0031], and [0036]-[0037]), the targeted ad payload including:
a targeted ad content (ad 103) useable for presentation of an advertisement to users of the advertising recipient devices ([0035] and [0041]); and
an incentive offer (incentive offer, [0066]) for presentation on each incentive recipient device ([0036], [0066] and [0070]), the incentive offer offers an incentive earnable by a user via satisfaction of both:
an incentive recipient device (participant A in social media site #1-154, [0036]) associated with the user, configured to act as a communication node to further communicate the targeted ad payload onto a different network (social media site #2-160, [0047])([0004], [0036], [0047], and [0062]), and
the targeted ad payload casted by the incentive recipient device of the user satisfying a predetermined result via an advertising recipient device ([0036]-[0037]), the advertising recipient device being on the different network (social media site #2-160, [0047]); and
a unique hash value ([0057]) generated from the targeted ad content (“a hash of the sales content,” wherein the sales content is the advertisement, [0037]);
determine the incentive recipient device casted the targeted ad payload onto the different node and the predetermined result are satisfied ([0062] and [0066]-[0069], “The referral path includes a record of a plurality of account profiles and approved sites on which the one or more referral events were posted…creating a list of the one or more account profiles which performed the one or more referral events” [0068]), and wherein at least a portion of the advertising recipient devices, the incentive recipient devices, or combination thereof does not have access to the different network (“two different…social media platforms,” [0045], users on one social network would not have access to users on a different social network),
based on the determination that the incentive recipient device casted the targeted ad payload onto the different node, update a record associated with the targeted ad payload, wherein the record includes an indication of each node that has casted the targeted ad payload onto the different node (“The referral path includes a record of a plurality of account profiles and approved sites on which the one or more referral events were posted…creating a list of the one or more account profiles which performed the one or more referral events” [0068]); and
award the incentive offer to the incentive recipient device based on the determination the incentive recipient device casted the targeted ad payload and predetermined result are satisfied ([0035]-[0037], [0054], [0057]).
Zhang does not directly disclose 
the incentive recipient devices do not present an advertisement of the targeted ad payload; and
the incentive offer is limited to the incentive recipient devices, and 
determining or identifying that the casting was onto a different network.
Desai teaches wherein incentive recipient devices (“peer devices that are not a target recipient,” [0081]) do not present an advertisement of the targeted ad payload (“targeted marketing offers,” [0026])(“peer devices that are not a target recipient continue to forward the message along and can verify the signature and make decisions about validity based on other attributes, but cannot decrypt the message contents” [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by the features of Desai and in particular to include in Zhang the feature wherein the incentive recipient devices do not present an advertisement of the targeted ad payload, as taught by Desai.
A person having ordinary skill in the art would have been motivated to combine these features because “a message may be intended to be private and targeted to one or more devices” and since “peer devices that are not a target recipient continue to forward the message along” ([0081]), this would enable the message to be received by intended targets yet maintain the privacy of the message which could contain personal information about the intended target.

Boss teaches 
an incentive offer is limited to the incentive recipient devices (carrier device 250)(“the data tracking system 230 may offer incentives to carrier device 250,” [0031], [0032]), and
determining or identifying casting on a different network (“hybrid mesh network to carry data in and out of the dead zone” [0011], “Upon determining that the target device 210 is in or will likely be in a dead zone, the device management module 235 may coordinate with the data management module 245 to queue data being sent to the target device 210 while the target device 210 is in the dead zone.” [0025], “the data tracking system 230 may transmit a notification to the carrier device 250 to take an action upon detecting the first device to earn an incentive, wherein the action is one of stopping within a distance of the first device, slowing down to a specific speed near while in close geographic proximity to the first device;” [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai combination by the feature of Boss and in particular to include in the Zhang/Desai combination the feature wherein the incentive offer is limited to the incentive recipient devices, as taught by Boss, because it would help “to ensure that the data 260, 220 is adequately transmitted and received” (Boss, [0031]) and because the carrier devices would help in “delivering and sending digital messages on behalf a device that is not connected to the internet (e.g. in a dead zone)” (Boss, [0011]), and to include in the smart contract and blockchain record of Zhang in the Zhang/Desai combination, the identification of a different network, as in Boss, because it would provide greater reach of the ad payload (see Boss at [0002], and Zhang at [0037]).

As to Claim 10, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses wherein the predetermined result is delivery of the targeted ad payload to the advertising recipient device ([0036]).

As to Claim 11, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses wherein the predetermined result is a completed sale of a product or service offered by the targeted ad payload, to the advertising recipient device ([0036]).

As to Claim 15, Zhang discloses a computing node (“processor,” [0005]) comprising: a storage device ([0006]); and logic, at least a portion of the logic implemented in circuitry coupled to the storage device, the logic to:
communicate within a closed mesh network (“[n]odes are grouped in trust domains,” [0031] for example the nodes in social media site #1-154) having advertising recipient devices and incentive recipient devices (“[n]odes,” [0031]) connected thereto ([0036]-[0037]) a targeted ad payload (smart contract = ad 103+ (hash, [0057])+ (incentive offer, [0066]) ) onto the closed mesh network ([0031], and [0036]-[0037]), the targeted ad payload including:
a targeted ad content (ad 103) useable for presentation of an advertisement to users of the advertising recipient devices ([0035] and [0041]); and
an incentive offer (incentive offer, [0066]) for presentation on each incentive recipient device ([0036], [0066] and [0070]), the incentive offer offers an incentive earnable by an incentive recipient device (participant A in social media site #1-154, [0036]), wherein the incentive is earnable by the incentive recipient device if the incentive recipient device casts the targeted ad payload onto a different node (approved sites 512)(“creating a smart contract with a conditional result distribution schedule for one or more referral events performed by account profiles associated with approved sites 512, storing the smart contract in a blockchain 514,” [0067], “a referral compensation agreement” [0068]), and
a unique hash value ([0057]) based on the targeted ad content (“a hash of the sales content,” wherein the sales content is the advertisement, [0037]);
based on the unique hash value, determine that the incentive recipient device casted the targeted ad payload onto the different node and a predetermined result has occured ([0033], verifying hashes [0037], [0062] and [0066]-[0069], “The referral path includes a record of a plurality of account profiles and approved sites on which the one or more referral events were posted…creating a list of the one or more account profiles which performed the one or more referral events” [0068]), and wherein at least a portion of the advertising recipient devices, the incentive recipient devices, or combination thereof does not have access to the different network (“two different…social media platforms,” [0045], users on one social network would not have access to users on a different social network), and
award the incentive offer to the incentive recipient device based on the determination the incentive recipient device casted the targeted ad payload and predetermined result are satisfied ([0035]-[0037], [0054], [0057]).
Zhang does not directly disclose 
the incentive recipient devices do not present a targeted ad content of the targeted ad payload; and
the incentive offer is limited to the incentive recipient devices, and 
the approved sites include a different network.
Desai teaches wherein incentive recipient devices (“peer devices that are not a target recipient,” [0081]) do not present a targeted ad content of the targeted ad payload (“targeted marketing offers,” [0026])(“peer devices that are not a target recipient continue to forward the message along and can verify the signature and make decisions about validity based on other attributes, but cannot decrypt the message contents” [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by the features of Desai and in particular to include in Zhang the feature wherein the incentive recipient devices do not present a targeted ad content of the targeted ad payload, as taught by Desai.
A person having ordinary skill in the art would have been motivated to combine these features because “a message may be intended to be private and targeted to one or more devices” and since “peer devices that are not a target recipient continue to forward the message along” ([0081]), this would enable the message to be received by intended targets yet maintain the privacy of the message which could contain personal information about the intended target.

Boss teaches 
an incentive offer is limited to the incentive recipient devices (carrier device 250)(“the data tracking system 230 may offer incentives to carrier device 250,” [0031], [0032]), and
approved locations for incentives is different network (“hybrid mesh network to carry data in and out of the dead zone” [0011], “Upon determining that the target device 210 is in or will likely be in a dead zone, the device management module 235 may coordinate with the data management module 245 to queue data being sent to the target device 210 while the target device 210 is in the dead zone.” [0025], “the data management module 245 may track a counter associated with the carrier device 250 that tracks the data transmitted from the carrier device 250 to a target device 210. Incentive credit may be given to the carrier device 250 (e.g., monetary, network time, etc.) if the counter is equal to or greater than a threshold set by the data tracking system 230” [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai combination by the feature of Boss and in particular to include in the Zhang/Desai combination the feature wherein the incentive offer is limited to the incentive recipient devices, as taught by Boss, because it would help “to ensure that the data 260, 220 is adequately transmitted and received” (Boss, [0031]) and because the carrier devices would help in “delivering and sending digital messages on behalf a device that is not connected to the internet (e.g. in a dead zone)” (Boss, [0011]), and to include in the smart contract and blockchain record of Zhang in the Zhang/Desai combination, the identification of a different network, as in Boss, because it would provide greater reach of the ad payload (see Boss at [0002], and Zhang at [0037]).

As to Claim 16, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses wherein the predetermined result is delivery of the targeted ad payload to the advertising recipient device ([0036]).

As to Claim 17, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses wherein the predetermined result is a completed sale of a product or service offered by the targeted ad payload, to the advertising recipient device ([0036]).

As to Claim 19, the Zhang/Desai/Boss combination discloses as discussed above.  Zhang further discloses the logic to:
determine a record of nodes through which the targeted ad content has passed ([0033], [0035]-[0036], and [0040]); and
determine an allocation of the incentive offer shared in predefined ratios by the nodes through which the targeted ad content has passed as indicated by the record ([0030], [0033], [0035]-[0036], and [0040]).

Claims 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Desai and further in view of Boss and Scharber et al. (US 2017/0032412 A1)(“Scharber”).

As to Claim 7, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang does not directly disclose generating the hash value by applying a hash algorithm to a file associated with the targeted ad content.
Scharber teaches generating the hash value by applying a hash algorithm to a file associated with the targeted ad content (“applying a hash function to the binary file of the ad,” [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Scharber and in particular to include in the Zhang/Desai/Boss combination the feature wherein generating the hash value is by applying a hash algorithm to a file associated with the targeted ad content, as taught by Scharber.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to determine if the ad is fraudulent (Scharber, [0050]) and to combat the various types of ad fraud (Scharber, [0005], see also [0004]).

As to Claim 12, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang does not directly disclose wherein the set of instructions further cause the computing node to apply a hash algorithm data associated to the targeted ad content to generate the hash value.
Scharber teaches instructions to apply a hash algorithm data associated to the targeted ad content (“applying a hash function to the binary file of the ad,” [0050]) to generate the hash value (“computed hash,” [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Scharber and in particular to include in the set of instructions that cause the computing node to perform acts in the Zhang/Desai/Boss combination the instructions to apply a hash algorithm data associated to the targeted ad content to generate the hash value, as taught by Scharber.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to determine if the ad is fraudulent (Scharber, [0050]) and to combat the various types of ad fraud (Scharber, [0005], see also [0004]).

As to Claim 18, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang does not directly disclose further comprising the logic to apply a hash algorithm to the targeted ad content to generate the hash value.
Scharber teaches logic to apply a hash algorithm data to the targeted ad content (“applying a hash function to the binary file of the ad,” [0050]) to generate the hash value (“computed hash,” [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Scharber and in particular to include in the logic of the Zhang/Desai/Boss combination the logic to apply a hash algorithm data associated to the targeted ad content to generate the hash value, as taught by Scharber.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to determine if the ad is fraudulent (Scharber, [0050]) and to combat the various types of ad fraud (Scharber, [0005], see also [0004]).

Claims 3-4, 8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Desai and further in view of Boss and Mercuri et al. (US 2019/0012249 A1)(“Mercuri”).

As to Claim 3, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang further discloses determining, by the node, each node of the first subset of nodes are intended targets of the targeted ad payload based on data stored in a blockchain, and wherein each of the first subset of nodes to receive the targeted ad content ([0041]-[0042], and [0054]).
Zhang does not directly disclose determining nodes that are intended targets of an ad based on purchase histories stored in a blockchain.
Mercuri teaches determining nodes that are intended targets of an ad based on purchase histories stored in a blockchain ([0006], [0022], [0027], [0144], [0166] and [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Mercuri and in particular to include in the Zhang/Desai/Boss combination the feature of determining nodes that are intended targets of an ad based on purchase histories stored in a blockchain, as taught Mercuri.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide better targeted advertising.

As to Claim 4, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang further discloses determining, by the node, the second subset of nodes are not intended targets of the targeted ad payload based on data in a blockchain, and wherein the second node of the second subset of nodes to receive the targeted ad content based on a request by the second node ([0041]-[0042], and [0054]).
Zhang does not directly disclose determining nodes that are not intended targets of an ad based on purchase histories stored in a blockchain.
Mercuri teaches determining nodes that are not intended targets of an ad based on purchase histories stored in a blockchain ([0006], [0022], [0027], [0144], [0166] and [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Mercuri and in particular to include in the Zhang/Desai/Boss combination the feature of determining nodes that are not intended targets of an ad based on purchase histories stored in a blockchain, as taught Mercuri.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide better targeted advertising.

As to Claim 8, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang further discloses wherein the closed mesh network is a secure mesh network based on a blockchain ([0030]-[0031]).
Zhang does not directly disclose the closed mesh network is a secure mesh network based on a cryptocurrency blockchain, the method further comprising: determining, by the node, at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment, by the node via the at least one authorized cryptocurrency management node, the incentive offer earned by the second node.
Mercuri teaches a network based on a cryptocurrency blockchain ([0125]), and determining, by the node, at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment, by the node via the at least one authorized cryptocurrency management node, the incentive offer earned by the second node ([0125], [0137], [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Mercuri and in particular to include in the Zhang/Desai/Boss combination the feature of the closed mesh network is a secure mesh network based on a cryptocurrency blockchain, the method further comprising: determining, by the node, at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment, by the node via the at least one authorized cryptocurrency management node, the incentive offer earned by the second node, as taught Mercuri.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide better targeted advertising.

As to Claim 13, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang further discloses determining, by the node, each node of the first subset of nodes are intended targets of the targeted ad payload based on data stored in a blockchain ([0041]-[0042], and [0054]).
Zhang does not directly disclose determining nodes that are intended targets of an ad based on a machine-learning model to purchase histories of the advertising recipient devices and the incentive recipient devices, the machine-learning model to purchase histories of the advertising recipient devices and the incentive recipient devices, the machine-learning model trained to recognize purchase patterns based on the purchase histories.
Mercuri teaches determining nodes that are intended targets of an ad based on a machine-learning model (“machine learning…model,” [0159]) to purchase histories of the advertising recipient devices and the incentive recipient devices (“data broker,” [0022]), the machine-learning model to purchase histories of the advertising recipient devices and the incentive recipient devices, the machine-learning model trained to recognize purchase patterns based on the purchase histories ([0022], [0027], [0123]-[0124], [0159], [0163], [0165]-[0166], [0168]-[0169], and [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the features of Mercuri and in particular to include in the Zhang/Desai/Boss combination the features of: determining nodes that are intended targets of an ad based on a machine-learning model to purchase histories of the advertising recipient devices and the incentive recipient devices, the machine-learning model to purchase histories of the advertising recipient devices and the incentive recipient devices, the machine-learning model trained to recognize purchase patterns based on the purchase histories, as taught Mercuri.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide better targeted advertising.

As to Claim 14 and 20, the Zhang/Desai/Boss combination discloses as discussed above.  
Zhang further discloses wherein the closed mesh network is a secure mesh network based on a blockchain ([0030]-[0031]).
Zhang does not directly disclose a network based on a cryptocurrency blockchain, and determining at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment via the at least one authorized cryptocurrency management node, the incentive offer earned by the incentive recipient device.
Mercuri teaches a network based on a cryptocurrency blockchain ([0125]), and determining, by the node, at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment, by the node via the at least one authorized cryptocurrency management node, the incentive offer earned by the incentive recipient device ([0125], [0137], [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhang/Desai/Boss combination by the feature of Mercuri and in particular to include in the Zhang/Desai/Boss combination the feature of the closed mesh network is a secure mesh network based on a cryptocurrency blockchain, the method further comprising: determining, by the node, at least one authorized cryptocurrency management node in the secure mesh network to provide a cryptocurrency payment system; and causing payment, by the node via the at least one authorized cryptocurrency management node, the incentive offer earned by the incentive recipient device, as taught Mercuri.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide better targeted advertising.

Response to Arguments
Applicant's arguments filed in the June 2022 Remarks have been fully considered and addressed below.
On page 10, Applicant argues that Boss does not include an indication that each node has communicated a targeted ad payload outside of the closed mesh network pointing to the counter in Boss.  First, Boss teaches that there is a “hybrid mesh network to carry data in and out of the dead zone” [0011].  Second, Boss teaches that “[u]pon determining that the target device 210 is in or will likely be in a dead zone, the device management module 235 may coordinate with the data management module 245 to queue data being sent to the target device 210 while the target device 210 is in the dead zone.” [0025], and that “the data management module 245 may track a counter associated with the carrier device 250 that tracks the data transmitted from the carrier device 250 to a target device 210. Incentive credit may be given to the carrier device 250 (e.g., monetary, network time, etc.) if the counter is equal to or greater than a threshold set by the data tracking system 230” [0031]).  As such, Boss is concerned with the problem of communicating data via mesh networks to devices that may not have good connectivity, through devices that previously acquired data from different networks.  The carrier devices transmit the data to target devices and keeps track of the number of target devices that it transmitted data to in the dead zone to provide incentives by the system.  Therefore, the Examiner does not find the argument persuasive.
On pages 10-11, Applicant argues that Zhang does not disclose that the nodes are outside of a closed mesh network.  Nonetheless, the Examiner notes that Zhang’s smart contract dictates what are the approved sites (such as social networks)(approved sites 512)(“creating a smart contract with a conditional result distribution schedule for one or more referral events performed by account profiles associated with approved sites 512, storing the smart contract in a blockchain 514,” [0067], “a referral compensation agreement” [0068]).  As such, it would be obvious to modify such smart contracts to indicate, for example, other social networks aside from the originating social network of the ad, and provide compensation accordingaly, as any other referral would in Zhang. 
On page 11, Applicant argues that Boss does not disclose the unique hash.  However, Boss is not relied upon for the hash, Zhang is.  Therefore, the argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621       
August 10, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621